NAVE, J.
Frank and Josephine Powers are the owners of a group of mines situated in Santa Cruz County, known as the “World’s Fair Mines.” They entered into a contract with one Ray Ferguson to sell-to him or his assigns these mines, granting therein the privilege of developing the mines, and removing and' reducing the ores therefrom, pending the consummation of the purchase, upon the stipulation that all proceeds realized from such ores, after certain deductions, should be paid to the owners to apply upon the purchase price. Among the provisions of the contract were the following: “It is further agreed that all ore which can be taken out in such working, or stoped out below the said main level of the aforesaid World’s Fair mine, and all ores now on the dumps, shall be milled and, concentrated or leached on the grounds, according as the character of the ore may require; and it is understood and agreed that the sum of twelve dollars per ton shall be allowed by the parties of the first part [Powers] to the party of the second part [Ferguson or assigns] for such treatment. On all ores, if any should be extracted from the *7workings, as hereinbefore described, which are better adapted to be shipped directly to a smelter, and upon all concentrates, it is understood and agreed that a further allowance to the •extent of the shipping and smelter charges shall be allowed by the parties of the first part to the party of the second part.” This contract was assigned to the World’s Fair Mining Company, a corporation incorporated for the purpose of taking such assignment and operating thereunder. Against this -company the owners brought suit praying for certain equitable relief and in addition thereto, seeking to recover the proceeds of certain shipments of ore made to a smelter. The trial court gave judgment to the plaintiffs for the amount of such’ proceeds after deducting therefrom shipping and smelter charges and after deducting also twelve dollars per ton of the ore shipped. Equitable relief was denied. Plaintiffs have appealed from this judgment, averring that under a proper construction of the contract the sum of twelve dollars per ton should not have been deducted from the proceeds of .the ore shipments; that the denial of equitable relief was error; and that in several particulars the court’s findings of fact are erroneous.
The question whether the defendant is entitled to withhold twelve dollars per ton from the proceeds of ore shipments depends upon the meaning of the portion of the contract set out above, This is ambiguous. Certain instructions signed by all the parties to the contract, given to a bank with which there were deposited in escrow deeds of conveyance executed in accordance with this contract, seem to afford a contemporaneous construction by the parties of the ambiguous expressions of the contract; and this construction is the one adopted by the trial court. These instructions appear in the record of this case as an exhibit attached to a cross-complaint filed by the defendant. To this cross-complaint a demurrer was ■sustained, but upon the trial of the case it was formally offeréd in evidence by the defendant and received over the objection of plaintiffs. Unaided, the language of the contract does not support the interpretation permitting the defendant to withhold twelve dollars per ton for ore shipped to a smelter, and not milled, concentrated, or leaehed on the grounds. Foundation was not laid by the defendant for the introduction of secondary evidence of the instructions to the bank, where*8fore the cross-complaint with the copy attached should not have been admitted over objection. A consideration of other points of error assigned is unnecessary. Appellants seek only a modification of the judgment and findings; but we may not modify a judgment after eliminating, because it was not shown to be the best evidence, evidence which supports the judgment'and which may properly be supplied upon a new trial.
The judgment is reversed, and the ease remanded for a new trial.
KENT, C. J., SLOAN, J., and CAMPBELL, J., concur.